Title: To George Washington from David Stuart, 19 December 1786
From: Stuart, David
To: Washington, George



Dear Sir,
19th Decr [17]86

The daily expectation I have been in of meeting with some one bound for Alexa. who could take charge of the nutmegs you requested me to purchase, has been the occasion of my not writing for some time past—To have trusted them to the Stage unprotected, would from my experience have been unsafe. As I have not been so lucky as to meet with such an opportunity, notwithstanding frequent enquiries at the office; I have now concluded it would be best (as I expect the Assembly will rise in a short time) to take them up myself. Inclosed is the almanack for Mrs Washington which would have been sent sooner but for the above reason.
I send you also the warrants for your impressed property—An application to the Clerk for a general Court writ against Williams, he gave me the inclosed proceeding against Cresap—I beg leave to observe on the writ against Williams, that if you should think it necessary to do more than intimidate him, it would be best to sue him in the County Court—If he does not already know it, he soon will, tho. from the number of suits at present in the General Ct the suit against him will not be tried, for at least ten years. In the County Court, judgement would be obtained in the course of the next Summer—The prospect

therefore of such speedy justice would probably have a better effect, even towards intimadating.
From the best information I can get, the disappointment in crops of corn is great, and general—the present price of this article in this place, is fifteen shillings. On York river, I am however informed, that large quantities may be purchased for twelve, and even ten shillings—It is generally thought, that it cannot be less than fifteen, at any time in the Spring—Wheat sells currently at a dollar, and flour at six dollars the hundred—Mr Newton informed me, I think, when he was here, that your flour had sustained such damage, as to make it necessary to sell it at vendue—if he comes here again, I shall apply to him for the purpose you mention.
Posey has not run off as you have heard; nor do I believe him to be in such desperate circumstances as are represented—As a proof of it, he is engaged in an expensive repair of his mill. But still it would appear, as if nothing could be got from him: his property being all mortgaged to Coll Clayton: I am well assured, that it is much more than sufficient to satisfy Clayton, and am about bringing suit against Clayton, to campell him to foreclose the mortgage—The issue of this, will disclose the true state of his affairs.
The disturbances to the North-ward give us much uneasiness here, and are truly alarming—The friends to a republican form of government, must feel themselves deeply wounded in the triumph which such disturbances (the sure proof of a want of virtue) afford to the admirers of monarchy.
A report has just arrived here, (too true I fear) that the Governor and principal men in N: Carolina, have been detected in a considerable forgery of some kind of Certificates. This must produce much confusion, and is perhaps the most fatal stab which has been yet given to the dignity of such governments—It is much to be feared, that we shall furnish the same melancholly proofs of unfitness for this species of government which the old world has already done, and that we are preparing apace, for some of those changes, which are there established—The inclosed report will give you some information of the State of our finances—I need not I suppose, inform you, of your being appointed to the Convention to be held at Philadelphia—It appeared to be so much the wish of the House that Mr Maddison

concieved, it might probably frustrate the whole scheme, if it was not done—As it was however intimated, that from many circumstances in your situation it might be impossible for you to attend, you will have a fair opening for an excuse, if at the time, you should still think it inconvenient, or incompatible with what has happened, respecting the Society of the Cincinnati—The original imperfection of the fœderal union, and it’s present tottering state, may perhaps at that time, present themselves in such a point of view, as to supersede every objection.
The attempt to repeal the Port-bill has failed. It appears from the accounts of the Naval officer from Norfolk, that more revenue has been already collected, from that single port, than what was recieved formerly from the whole State, in the space of a year—It only began to operate in June—Coll Logan who defeated lately the Shawnee Indians and burnt their towns, is here—he seems to think, there can be no lasting peace with those unfortunate people—The report concerning the surrender of the navigation of the Missisppi, gave birth to the instructions you have seen, to the Delegates in Congress from this State—In the consideration of this very serious business, it appeared to me, that the inevitable consequence of such a surrender would be, such a hatred of those people towards us, as might induce them to throw themselves into the arms of the English nation, already perhaps too formidable there for our wellfare—Union and harmony among ourselves are more desireable than any thing else, and of more importance to our existence as a nation.
On Saturday our Session will certainly end. You will therefore if you have commands here, be pleased to inform me of them. I am Dr Sir with great respect Your Affecte Hble Servt

Dd Stuart


P:S: I applied to Mrs Randolph on my first arrival in this place, at Mrs Washington’s request—She told me ’twas such a trifle she had advanced, as to merit no notice—I shall wait on her again before my departure. D:S:

